PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/536,837
Filing Date: 16 Jun 2017
Appellant(s): RANO et al.



__________________
Christophe F. Lair
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (US 4,450,346) in view of Karla (US 4,453,669), and further in view of Beyrle (FR 2841432).
Regarding claim 1, Boaz teaches a glazing (10) comprising at least one glass sheet (12) provided on a face thereof with an electrical network consisting of resistance strips and collector strips (14, 18, 20, 22), said resistance strips being copper strips (14, 22) obtained from an electrically conductive composition comprising a copper paste (at least thin lines 14 comprise a copper paste; Col. 2, lines 41-43; Col. 3, lines 58-60) and said resistance strips extending along a length of the at least one glass sheet and opening into said collector strips (as shown in Fig. 1), said collector strips being wider than said resistance strips (as shown in Fig. 1), wherein at least one silver strip (18, 20) obtained from an electrically conductive composition comprising a silver paste (Col. 4, lines 3-8 and lines 40-45), said at least one silver strip being in contact with at least one copper strip of the copper strips obtained from the electrically conductive composition 
Boaz fails to disclose wherein each of said copper strips obtained from the electrically conductive composition comprising the copper paste is completely covered with a pigment-free protective enamel layer so that the copper strips are provided between the at least one glass sheet and the pigment-free protective enamel layer, the pigment-free protective enamel layer covering only a portion of the at least one silver strip, said portion corresponding to an interface zone between the at least one copper strip and the at least one silver strip.
Karla teaches an electrically heated glass pane (Fig. 1-3) comprising a protective enamel layer (4 and/or 12; Col. 3, lines 36-43) completely covering a power supply conductor (3) and covering only a portion of a heating conductor (2), said portion corresponding to an interface zone (7) between the power supply conductor and the heating conductor (as shown in Fig. 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the glazing of Boaz, with Karla, by providing a protective enamel layer covering the copper bus bars of Boaz completely and only a portion of the silver strips 18 and/or 20, for the advantages of protection for the bus bars and small portion of the terminals 18 and/or 20, and to conceal them (Karla, Col. 3, lines 36-43).
Boaz and Karla combined fail to disclose wherein the protective enamel layer is pigment free.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the glazing of Boaz and Karla, with Beyrle, by providing a pigment free protective enamel layer, to see thru the glass sheet or for the advantages of better visibility when performing maintenance or troubleshooting.
Regarding claim 2, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the contact between the at least one copper strip and the at least one silver strip is made at an end of the at least one copper strip obtained from the electrically conductive composition comprising the copper paste (Boaz; as shown in Fig. 1-4).
Regarding claim 3, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the at least one copper strip partially covers the at least one silver strip (Boaz; as shown in Fig. 4).
Regarding claim 4, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the at least one silver strip partially covers the at least one copper strip (Boaz; as shown in Fig. 2).
Regarding claim 5, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the copper strips and/or the at least one silver strip are positioned on an enamel layer (Karla, as shown in Fig. 1-3; when viewed in combination with Boaz) 
Regarding claim 6, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the electrically conductive composition comprising the copper paste comprises between 70% to 90% by weight of copper powder (Beyrle; 65% to 80%; page 6, lines 6-7) and less than 15% by weight of glass frit (Beyrle; 2%; page 6, line 8-11); obvious to one of ordinary skill in the art at the time of invention was made for the advantages of assuring proper conductivity.
Regarding claim 7, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein a thickness, measured after firing, of the copper strip comprising the copper paste is between 5 to 50µm (Beyrle; 25µm; page 11, line 8); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 50µm, for the advantages of assuring proper conductivity.
Regarding claim 8, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the protective enamel layer covering the copper strip has a thickness, measured after firing, of between 5 and 40µm (Beyrle; 30 to 35µm; page 11, line 9); obvious to one having ordinary skill in the art at the time the invention was In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 40µm, for the advantages of assuring proper conductivity.
Regarding claim 16, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the thickness, measured after firing, of the copper strip comprising the copper paste is between 5 to 30µm (Beyrle; 25µm; page 11, line 8); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 30µm, for the advantages of assuring proper conductivity.
Regarding claim 17, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the protective enamel layer covering the copper strip has a thickness, measured after firing, of between 10 and 30µm (Beyrle; 30µm; page 11, line 9); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 10 to 30µm, for the advantages of assuring proper conductivity.
Regarding claim 18, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the pigment-free protective enamel layer covering the copper strips is attached to a portion of the glazing exposed to an outside environment (Karla; as shown in Fig. 1-3).

(2) Response to Argument

Regarding claim 1: Boaz in view of Karla and further in view of Beyrle.  The Appellant argues that “in Boaz, only the lines 14, end portions 16 and the areas 18 are made of a paste.  The electrical leads 22 are braided copper strips.  The electrical leads are not made from an electrically conductive composition comprising a copper paste…The electrical leads 22 of Boaz are braided copper strips…Therefore, the combination of Boaz and Karla cannot result in an arrangement in which “each of said copper strips obtained from the electrically conductive composition comprising the copper paste is completely covered with a pigment-free protective enamel layer” on brief page 12, lines 5-8, page 14, line 12, and page 17, lines 8-10. The Appellant also argues that “the region 7 of Karla does not form an interface zone between two different 

In response: Examiner respectfully disagrees.  The limitation “copper strips obtained from an electrically conductive composition comprising a copper paste” is considered a product by process limitation, therefore, little or no patentable weight is given; the copper paste is part of the process used to form the copper strips.  Boaz teaches copper strips 14 and 22, therefore, reading on the claimed resistance strips being copper strips.  Karla is used to disclose an electrically heated glass pane (Fig. 1-3) comprising a protective enamel layer (4 and/or 12; Col. 3, lines 36-43) completely covering a power supply conductor (3) and covering only a portion of a heating conductor (2), said portion corresponding to an interface zone (7) between the power supply conductor and the heating conductor (as shown in Fig. 1-3).  The different materials of the resistance strips and the collector strips are already disclosed by Boaz (copper strips 14, 22; silver strips 18, 20).  The combination of Boaz and Karla will use a protective enamel layer to completely cover the copper strip 22 of Boaz and partially the silver strip 18 and/or 20, for the advantages of protection. Furthermore, as taught by Berley (the enamel composition comprises less than or equal to 1% includes 0% of pigment; page 6, lines 16-19), it could also be obvious to one of ordinary skill in the art at the time of invention was made to have modified the glazing of Boaz and Karla, with Beyrle, by providing a pigment free protective enamel layer, for the advantages of better visibility when performing maintenance or troubleshooting.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761    
                                                                                                                                                                                                    /KRISTINA N JUNGE/
Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.